Citation Nr: 0308959	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC), in Philadelphia, Pennsylvania, which 
denied the veteran's claim of entitlement to service 
connection for a right knee disorder.  The veteran filed a 
timely notice of disagreement (NOD) and substantive appeal.  
A statement of the case (SOC) was issued in May 2000.

After requesting a hearing before a Member of the Board (now 
referred to as a Veterans Law Judge), the veteran failed to 
report for the hearing in November 2001, which constituted a 
withdrawal of the hearing request.  38 C.F.R. 20.702(d) 
(2002).


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran's claimed right knee disorder is 
related to service or that it otherwise arose as a result of 
service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter

At the outset of this decision, the Board notes that VA has 
been unable to obtain the veteran's service medical records.  
The evidence of record reflects that the ROIC pursued service 
medical records pertaining to the veteran through the 
National Personnel Records Center (NPRC).  In July 2001 the 
NPRC reported that the Surgeon General's Office (SGO) 
hospital list had been mailed.  In subsequent correspondence 
to the ROIC it was noted that the veteran's service records 
had likely been destroyed in an accidental fire at the NPRC 
in 1973, and that there were no available service medical 
records.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule in our final 
decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Factual Background

SGO reports were obtained for 1954, but they do not show any 
findings related to a right knee disorder.

In December 1999 the veteran filed a formal claim of 
entitlement to service connection for a right knee disorder.  
He asserted that the onset of his right knee disorder had 
been in 1955.

In support of his claim, he submitted VA outpatient treatment 
reports dated from 1996 to 1999.  The reports do not show 
that the veteran was treated for a right knee disorder, but 
intermittent reference is made to his having experienced 
right knee pain.  In August 1997 the veteran was examined for 
a right hip disorder.  Clinical findings revealed there was 
no tenderness in the right hip or knee.  In 1998 the veteran 
was treated at a VA physical medicine and rehabilitation 
facility related to problems of the low back, right knee, and 
multiple joint pain.  In a progress notes dated in December 
1998 the veteran reported a history of multiple right knee 
surgeries.  It was noted that in the 1960's he had undergone 
surgery for the medial cartilage; in the 1980's he had 
correction of genu varus deformity; his knee was re-injured 
in 1991; he had a total knee replacement in 1994; and he had 
replacement of the patella in September 1995.  It was further 
noted that in February 1998 there was a staged revision of 
the infected joint and re-insertion of the prosthesis.  On 
examination of the right knee, there was swelling present, 
with flexion measured to 100 degrees and extension to minus 
20 degrees.  It was noted that his gait was slow and he used 
a cane.

Of record is a December 1999 VA medical report, which 
includes a clinical assessment of gait abnormality secondary 
to significant surgeries on the back, hip, and knee.  

In a January 2000 rating decision, the ROIC denied the 
veteran's claim for service connection for any right knee 
disorder, on the basis that the claim was not well grounded.  
In May 2000 he filed an NOD as to the RO's determination.  
Along with the NOD the veteran submitted medical records 
dated in 1975, which essentially showed that he had 
complaints of knee pain.  In August 1975 he was diagnosed 
with chondromalacia patellae, "rule out" early 
osteoarthritis of the right knee, and "rule out" lateral 
derangement of the right knee.  In addition, he submitted 
records from the Phoenixville Hospital from 1978, when he 
underwent a right knee arthrotomy and medial meniscectomy.

Examination of the right knee in April 1978 revealed he had a 
two- to three-year history of pain in the back of his knee, 
which radiated down to his calf.  He had had a meniscectomy 
performed three years prior, and post-operatively he claimed 
to have had a fluid sac in the posterior portion of his knee, 
which was drained.  On physical examination, there was no 
pain on squatting, although when he stood and flexed his knee 
he felt some discomfort.  There was no clicking and no 
effusion.  There was no medial or lateral joint line 
tenderness.  His ligaments felt strong and there was a 
questionable click on McMurray's testing related to the 
medial compartment.  The clinical impression was probable 
internal derangement of the right knee.  The radiology report 
showed minimal or early degenerative changes.  No other 
abnormality was noted.  A pathological anatomy report dated 
in May 1978 showed a diagnosis of fragmentation and 
degeneration of the semilumar cartilage.


The Decision Review Officer (DRO) at the ROIC issued a 
decision in May 2000, which continued the denial of the 
veteran's claim for service connection for a right knee 
disorder.  An SOC was also issued in May 2000, and it too 
continued the denial of the claim for service connection.

In his substantive appeal in June 2000, the veteran asserted 
that, when he was drafted, he had a scar on his right 
kneecap.  He further stated that, during basic training, he 
experienced aching when he performed maneuvers and hiked, but 
he did not receive any treatment during service.

In August 2001 the ROIC readjudicated the veteran's claim of 
service connection for any right knee disorder, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Service 
connection for a right knee disorder was denied on the 
merits, on the basis that such a disorder was neither 
incurred or aggravated by service.  In addition, in August 
2001, the ROIC issued a supplemental statement of the case 
(SSOC) in which the denial of the veteran's claim was 
continued.  

In a September 2001 VA medical report, it was noted that the 
veteran continued to have back and right knee pain, and that 
Percocet did not help him so that he could get grocery 
shopping and other tasks completed.

In August 2002 the ROIC received the veteran's medical 
records from Paoli Memorial Hospital, for inpatient care 
rendered in 1981.  A discharge summary in September 1981 
shows the veteran underwent an arthroscopy, lateral 
retinacular release, and a medial femoral condyloplasty.  The 
final diagnosis was degenerative arthrosis, medial 
tibiofemoral and patellofemoral joints on the right.  A 
pathology report revealed fat pad and synovium of the right 
knee and indication of degenerative joint disease.  

Another SSOC was issued in November 2002, which continued the 
denial of the veteran's claim.  


III.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the ROIC, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the ROIC 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC issued in May 2000, and the SSOCs issued in 
August 2001 and November 2002, the Board believes that the 
appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the February 2002 and August 
2002 letters in which the ROIC advised the veteran of what 
evidence was necessary to establish entitlement, what 
information or evidence VA still needed from him, and what he 
could do to help with his claim.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

We noted above that, in a case such as this, where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  O'Hare, supra; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  SGO records were 
obtained in this instance, but, unfortunately, no pertinent 
medical information regarding a right knee disorder has been 
obtained from that alternative source. 

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the ROIC 
has obtained all relevant medical records that the veteran 
sufficiently identified.  The ROIC attempted to obtain 
medical records on the veteran's behalf from Dr. Wedeen, who 
allegedly operated on the veteran's knee sometime between 
1959 and 1960.  However, the ROIC was informed by the veteran 
that Dr. Wedeen was deceased and that no records were 
available.

The Board notes that the VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. 5103A(d) (West 
2002).  The Board acknowledges that the veteran has not been 
given a VA examination to specifically determine whether 
there is a relationship between his military service and his 
claimed right knee disorder.  In this regard, there are no 
service medical records available of a right knee disorder on 
active duty, nor is there evidence to show a compensable 
right knee disability within one year after separation.  The 
veteran submitted reports from hospital admissions during 
which surgery was performed on his right knee in 1978 and 
1981, but there was no medical evidence linking a right knee 
disorder with active military service.  Since the evidence 
currently of record does not link the claimed right knee 
disorder to service and there is no reasonable possibility 
that an examination will aid in substantiating the veteran's 
claim, there is no duty to assist the veteran by providing 
him with an examination.  See Wells v. Principi, ___ Vet. 
App. ___, No. 02-7404 (Apr. 29, 2003).

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in undertaking more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, further evidentiary 
development would serve no useful purpose.  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Board notes that the veteran's claim was initially 
adjudicated on the basis of whether it was well grounded.  As 
indicated above, it has since been adjudicated on the merits.

B.  Discussion

The veteran is seeking entitlement to service connection for 
a right knee disorder.  

At the outset of this decision, the Board noted that the 
veteran's service medical records have not been obtained and 
have been reported as lost or destroyed.  When service 
records have been lost or destroyed, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the Board points out that additional 
development has been attempted, and that SGO records relating 
to treatment received by the veteran in 1954 have been 
associated with the claims folder, but, unfortunately, the 
information contained in the SGO reports does not support the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  The Board reiterates that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a chronic 
disorder, if such is shown to have been manifested to a 
compensable degree within a specified period, generally one 
year after the veteran was separated from active military 
service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found that there is no competent medical evidence which 
establishes a link between the veteran's currently claimed 
right knee disorder and service.  See Hickson, supra.

The evidence shows that the veteran has had multiple 
surgeries and or procedures performed on his right knee, 
beginning in 1960, including a total knee replacement.  The 
last reported procedure was a staged revision of an infected 
joint and re-insertion of the prosthesis.  An examination 
conducted in December 1998 revealed swelling and limited 
motion of the right knee.  Notwithstanding the past medical 
history concerning the veteran's right knee, there is no 
competent medical evidence that establishes a relationship 
between his claimed disorder and service.  

The veteran asserts that he had a scar on his right kneecap 
when he entered service but was told that it did not matter, 
and that during basic training his knee ached when he 
maneuvered or hiked.  He also noted that the onset of his 
claimed right knee disorder was in 1955.  He did not allege 
any specific trauma to his right knee during service.  He 
allegedly had surgery performed on his knee in 1959-1960, but 
disclosed that those records are unavailable.  To the extent 
that the veteran has proffered evidence of surgery in 1959 
for the purpose of establishing a link between the post-
service surgery and his in-service complaint of right knee 
pain, the Board notes that the surgery was performed 
approximately four years following his discharge, and there 
is no evidence of treatment for a right knee disorder in the 
interim period between discharge from service and the alleged 
surgery.  Thus, that evidence fails to establish any 
etiological relationship or continuity of symptomatology 
between his complaints of knee aches and a current right knee 
disorder.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The only evidence of a link between the veteran's claimed 
right knee disorder and service is the veteran's own 
assertions.  Based upon those assertions, he believes his 
right knee disorder is service connected.  The Board 
appreciates the sincerity of the veteran's belief in the 
merit of his claim, however, the question in this case, is 
whether the currently claimed right knee disorder is the 
result of the alleged knee aches in service.  The Board 
acknowledges that the veteran is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service.  However, it is well established that, as 
a layperson, he is not considered capable of opining, no 
matter how sincerely, that he has a current right knee 
disorder as a result of the claimed knee aches during 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Moreover, with regard to the veteran's implication that he 
entered service with a scar on his knee, which might have 
been aggravated by the rigors of service, the Court of 
Appeals for Veterans Claims has consistently stated that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet.App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet.App. 474, 479 (1997).  Here, there is no 
competent evidence of any permanent aggravation of a pre-
service knee disability.

As sympathetic as we might be in the matter, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this 
case the record is devoid of medical evidence which links the 
veteran's current claimed right knee disorder to his period 
of military service.  

Thus, the Board finds that the preponderance of the competent 
and probative evidence is against the veteran's claim of 
entitlement to service connection for a right knee disorder.  
The benefit sought on appeal must accordingly be denied.

Moreover, the Board finds that there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal, so as to warrant application of the doctrine of 
reasonable doubt.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

